IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-31344
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DEMETRIUS GOODEN,

                                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                       USDC No. 00-CR-02-ALL-J
                         --------------------
                            August 22, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Demetrius Gooden appeals his conditional guilty plea

conviction for possession of a firearm by a convicted felon.     He

reserved the right to appeal the district court’s denial of his

motion to suppress.    We review the district court’s findings of

fact for clear error and the ultimate conclusion as to the

constitutionality of the law enforcement action de novo.1




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         United States v. Jordan, 232 F.3d 447, 448 (5th Cir.
2000).
                            No. 00-31344
                                 -2-

     Gooden argues that the district court erred in denying his

motion to suppress because, under Florida v. J.L.,2 a police

officer, acting exclusively on a tip from an anonymous informant,

does not have the requisite reasonable suspicion to justify an

investigatory stop and subsequent search and seizure.    The

instant case is distinguishable from J.L. because, inter alia,

Gooden reached for his waistband when officers entered the tattoo

shop.3    Moreover, in United States v. Watson, we held that

reasonable suspicion existed for an investigative stop when, at

3:30 AM, an officer approached a vehicle in an abandoned parking

lot and the individual in the car moved his body as if to conceal

or retrieve something on the car floor.4

     Gooden’s challenge to the denial of his motion to suppress

is without merit.    His conviction is AFFIRMED.




     2
         529 U.S. 266 (2000).
     3
       Cf. J.L., 529 U.S. at 268; United States v. Roch, 5 F.3d
894, 897 (5th Cir. 1993); see also United States v. Rideau, 969
F.2d 1572, 1574-75 (5th Cir. 1992).
     4
       953 F.2d 895, 896 (5th Cir. 1992); see also Terry v. Ohio,
392 U.S. 1, 24 (1968).